Citation Nr: 1622632	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected residuals of left ankle fracture (bilateral foot condition).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1961 to July 1963.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
In an October 2013 decision, the Board denied the issue on appeal.  In a May 2014 Joint Motion of Remand (JMR), the Court of Appeals for Veterans Claims (Court) remanded the issue.  In a March 2015 decision, the Board denied the issue on appeal again, and, in an April 2016 JMR, the Court remanded the issue again.

In January 2015, the Veteran stated that he wanted the claim closed.  However, it was unclear in this statement whether the Veteran wanted to withdraw his appeal.  Because it was not clearly stated that the Veteran wished to withdraw his appeal, his claim remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed, the issue of entitlement to service connection for bilateral pes planus was vacated and remanded to the Board in an April 2016 JMR.  Specifically, the JMR found that an October 2014 examination was inadequate, suggesting that the examiner had simply deferred to the findings of the October 2010 examination - which the Court had previously found to be inadequate - and did not explain his opinion in the context of other medical findings.  While the Board is not in agreement with the reasoning of the JMR, the JMR does constitute the law of the case, and is binding on the Board.  Therefore, consistent with the JMR, the Board finds remand for an additional opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a VA examiner to examine the claims file and provide a medical opinion.  If it is determined that an opinion cannot be reached without conducting an examination, then an examination should be scheduled.   

The examiner should provide an opinion as to the following questions:

a)  Is it at least as likely as not (50 percent or more) that the Veteran's currently diagnosed bilateral pes planus was aggravated (permanently increased in severity beyond the natural progression of the disability) by his service-connected residuals of  his left ankle fracture?  Why or why not?  

b)  After reviewing Dr. Goodrich's March 2010 letter, does the examiner agree with or disagree with Dr. Goodrich's medical conclusions?  Why or why not?

c)  What is the significance, if any, of the fact that X-rays indicate that the Veteran has greater pes planus deformity in his left foot, the same side as the service-connected ankle fracture residuals, than in his right foot.  Why?

NOTE: The examiner should review the April 2016 JMR for guidance as to why the October 2014 medical opinion was found to be inadequate.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



